Citation Nr: 0925037
Decision Date: 07/02/09	Archive Date: 09/03/09
 
DOCKET NO. 96-25 273                       DATE JUL 02 2009 

On appeal from the Department of Veterans Affairs Regional Office in Denver, Colorado
 
THE ISSUE 

Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine, evaluated as 40 percent disabling. 

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United States 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

C. Eckart, Counsel 

INTRODUCTION 

The Veteran served on active duty from March 1971 to March 1987 and from August 1987 to October 1989. 

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in February 1992 and April 1995 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran testified in May 2004 before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 2002) and who will participate in this decision. A copy of the hearing transcript issued following the hearing is of record. 

The Board in a September 2004 decision disposed of other issues on appeal and remanded the remaining appellate issues, which were entitlement to an increased rating for degenerative disc disease of the lumbar spine, including the propriety of a reduction from 40 percent and entitlement to a total disability rating based on individual unemployability (TDIU) for further development, to include issuance of a statement of the case regarding the propriety of reduction from the 40 percent evaluation for the degenerative disc disease of the lumbar spine. See Manlincon v. West, 12 Vet. App. 238, 240 (1999). The Board pointed out that the Veteran had filed a notice of disagreement with the reduction issue, which had apparently been effectuated by a March 1997 RO action in a supplemental statement of the case in which the RO indicated the evidence provided no change in a prior proposal to reduce the rating for the lumbar spine disorder from 40 percent disabling to 10 percent disabling. 

While the matters were pending on remand, the RO in an April 2009 decision granted TDIU, thereby removing it from appellate status. The RO did not issue a statement of the case to address the propriety of the reduction of reduction of the 40 percent rating for the lumbar spine, but instead in an April 2009 supplemental 

- 2 - 

statement of the case. pointed out that the 40 percent evaluation was never actually reduced by authorization and corrected the record to reflect the continuation of the 40 percent rating from December 9, 1991. The rating from April 2009 is noted to reflect this correction. This action thereby removes the question of the propriety of the reduction of the 40 percent rating for the lumbar spine from appellate status. Thus, the remaining issue on appeal is the issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine, evaluated as 40 percent disabling. The issue has been recharacterized to reflect this change.
 
The remaining issue is now returned to the Board for further appellate consideration. 

FINDINGS OF FACT 

In June 2009, prior to any Board decision, the Veteran notified VA in writing that he desired to withdraw all appeals pending at this time, which is presently limited to the issue of entitlement to an increased evaluation for degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling. 

CONCLUSION OF LAW 

Because the Veteran has withdrawn his appeal of the issue of entitlement to an increased evaluation for degenerative disc disease of the lumbar spine, the Board lacks jurisdiction to adjudicate the merits of his claim. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION 

When the Board concludes that a claim has either been withdrawn or abandoned, it must provide an adequate statement of reasons or bases for its conclusion. Verdon v. Brown. 8 Vet. App. 529 (1996). 

- 3 - 

The Veteran has perfected an appeal of the issue of entitlement to an increased evaluation for degenerative disc disease of the lumbar spine. As pointed out in the introduction. this is the lone issue remaining on appeal. 

In June 2009, following the award of TDIU by the RO, the Veteran's representative notified VA in writing that the Veteran desired to withdraw all issues pending on appeal. Specifically he wrote "The Veteran is completely satisfied with the award of TDIU in rating decision dated April 21, 2009. We immediately withdraw all other appeals pending at this time." No Board decision has been issued pertaining to the remaining issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine. Because no specific error of fact or law is alleged, the requirements for dismissal have been met. 38 U.S.C.A. § 7105 (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008). This appeal has become moot by virtue of the withdrawal of all claims and appeals before VA. 

ORDER 

The appeal of the issue of entitlement to an increased evaluation for degenerative disc disease of the lumbar spine is dismissed. 

A.BRYANT 
Veterans Law Judge, Board of Veterans' Appeals 

- 4 




